930 F.2d 918
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Phillip BAXTER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-5511.
United States Court of Appeals, Sixth Circuit.
April 12, 1991.

Before RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges, and WELLFORD, Senior Circuit Judge.
PER CURIAM.


1
Defendant, Phillip Baxter, appeals from the denial by the district court of his claim for relief under 28 U.S.C. Sec. 2255, or, in the alternative, for a new trial.  Defendant sought this relief from the district court after we affirmed his conviction on direct appeal.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in denying the relief sought.


3
Although the United States Attorney's office may have exercised poor judgment by being "cagey" or "stonewalling" concerning Chester Barry Gibson's involvement as an informant, it does not follow that this amounts to a demonstration by defendant of error in the manner in which the matter was handled by the district court.  Furthermore, while defendant's chief complaint is that Gibson "contaminated" evidence given by Billy Chesser, as we pointed out in our previous opinion there was a considerable amount of evidence incriminating defendant, apart from Chesser's testimony.


4
As the other reasons why the order of the district court should be affirmed have been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, for the reasons stated above, and those set out in the district court's Memorandum Opinion dated May 8, 1990, the order of the district court is affirmed.